             Case:16-01532-jwb         Doc #:64 Filed: 09/01/2021      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN

   IN RE:
                                                       Case No.: BG 16-01532
   KENNETH R. BURGETT,                                 Chapter 13
   BONNIE L. BURGETT,                                  Hon. James W. Boyd
                                                       Filed: March 23, 2016
            Debtors.
                                  //

   TRUSTEE’S OBJECTION TO SUPPLEMENT TO PROOF OF CLAIM FILED BY
                  COMMUNITY INVESTMENT GROUP

       NOW COMES Barbara P. Foley, Trustee, by and through her Attorney, Courtney K.

Roberts, and for her Objection to Memorandum – Supplement to Proof of Claim filed August 30,

2021 states as follows:

       1.      Kenneth and Bonnie Burgett [“Debtors”] filed a petition under Chapter 13 of the

United States Bankruptcy Code on March 23, 2016.            The case has never been converted,

dismissed or reinstated, and is soon ready to close.

       2.      The Trustee is objecting to the supplement to the proof of claim because the

amounts outstanding outlined in the supplement were never intended to be paid during the

pendency of the bankruptcy.

       3.      The Chapter 13 plan was confirmed by Order entered October 26, 2016 [DN 41].

       4.      Prior to confirmation, Debtors and Creditor Community Investment Group

[“CIG”] entered into a stipulation [DN 35] resulting in an Order [DN 36] dictating the treatment

of CIG’s claim.

       a. Although the Trustee was not a signatory to the stipulation, it called upon the Trustee

       to disburse monthly payments of $371.00 to CIG [DN 35 & 36].




                                                 1
               Case:16-01532-jwb           Doc #:64 Filed: 09/01/2021              Page 2 of 3




        b. CIG amended their proof of claim to assert a secured claim of $35,000.00 with an

        interest rate of 5% and a general unsecured claim of $7,788.48.

        c.     The stipulation also indicated that the parties would execute a new purchase

        agreement upon completion of Debtors’ Chapter 13 plan for 120 months of payments of

        $371.00 per month, with credit given for disbursements made by the Trustee [DN 35 &

        36].

        5.       The Chapter 13 plan was amended to treat the indebtedness to CIG as an

executory contract [DN 37], and, because it treated the claim as an executory contract and did

not treat the unsecured portion of the claim, the Trustee made no disbursements on the unsecured

claim. 11 U.S.C. § 1327(a).1

        6.       However, to notify the parties regarding how much the Trustee has disbursed to

CIG over the life of the plan, the Trustee filed a Notice of Final Cure on August 12, 2021 [DN

63], indicating that the Trustee had disbursed $24,115.00 to CIG over the life of the case.

        7.       On August 30, 2021, CIG filed a Memorandum – Supplement to Proof of Claim,

relating back to Court’s Claim #3, agreeing that the Trustee has faithfully disbursed the $371.00

per month called for under the Chapter 13 plan, and asserting that $16,903.07 is due on its

secured claim. However, it also asserts that there is still a general unsecured claim of $7,788.48

outstanding.

        8.       Because there was no treatment for the general unsecured claim under the terms

of the confirmed plan, and, even it if were, CIG would receive next to nothing under the terms of

the plan on its general unsecured claim, the Trustee objects to the Supplement to Proof of Claim

insofar as it implies a right to additional payment under the terms of the confirmed plan.


1
 CIG would have received pennies on the dollar even if the Trustee had disbursed. General unsecured creditors
have received nothing in the case so far, and are sharing a $100.00 dividend [DN 59 & 61]].


                                                        2
             Case:16-01532-jwb         Doc #:64 Filed: 09/01/2021      Page 3 of 3




       9.      Furthermore, to the extent that CIG is asserting that the $7,788.48 general

unsecured claim should still be a collectable amount following the entry of any discharge order

in the case, the Trustee objects to the supplement to the proof of claim, because it does not

appear from the face of the stipulation entered into between Debtors and CIG that the general

unsecured claim was agreed to be non-dischargeable [DN 35].

       10.      As she was not a signatory to the stipulation regarding the agreement between

Debtors and CIG to enter into a new purchase agreement at the close of the bankruptcy [DN 35],

the Trustee takes no position on the secured amount that CIG asserts should be the subject of a

new purchase agreement following the completion of the bankruptcy.

       WHEREFORE, the Trustee respectfully requests that this honorable Court disallow the

Memorandum – Supplement to Proof of Claim relating back to Claim #3, insofar as it may be

asserting a right to further payment under the terms of the confirmed plan, and grant such other

relief as may be just and equitable.

                                             Respectfully submitted,

                                             BARBARA P. FOLEY
                                             CHAPTER 13 TRUSTEE

August 31, 2021                              /s/ Courtney K. Roberts
                                             Courtney K. Roberts (P64717)
                                             Attorney for Barbara P. Foley, Chapter 13 Trustee
                                             P.O. Box 51109
                                             Kalamazoo, MI 49005-1109
                                             Phone: (269) 343-0305
                                             E-Mail: croberts@chpt13.com




                                                3
